DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 5/27/2022 wherein claims 1, 8, 11 and 16 have been amended and claims 3-6 and 17-18 have been cancelled.
Claims 1, 2, 7-16 and 19-27 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 5/27/2022 overcome the rejection of claims 8 and 11 made by the Examiner under 35 USC 112(b). This rejection has been withdrawn.  
Applicants amendments filed 5/27/2022 overcome the rejection of claims 1-5, 8-10, 12-15 made by the Examiner under 35 USC 103 over Victor et al. (WO 2014/126931). This rejection has been withdrawn as Victor does not teach umbilical cord plasma.  
Applicants amendments filed 5/27/2022 overcome the rejection of claim 7 made by the Examiner under 35 USC 103 over Victor et al. (WO 2014/126931) in view of Maniyar et al. (WO 2014/027363). This rejection has been withdrawn as it relied on Victor.
Applicants amendments filed 5/27/2022 overcome the rejection of claims 16, 17, 19, 20, 22-27 made by the Examiner under 35 USC 103 over Victor et al. (WO 2014/126931) in view of Achari et al.(US 2002/0161017). This rejection has been withdrawn as it relied on Victor.
Applicants amendments filed 5/27/2022 overcome the rejection of claims 1 and 11 made by the Examiner under nonstatutory double patenting. This rejection is withdrawn as US 11083687 does not teach the components of the currently pending claims.




Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 8 is objected to because of the following informalities:  the “E” of ethylene glycol monobutylether is capitalized where it should be lowercase and the “B” of butyl di glysolv is capitalized where it should be lowercase. Appropriate correction is required.

New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites “A dosage form…comprising…95 to 95% (w/w) polyethylene glycol…” 95-95% is not a proper range. It appears that the range should read “85 to 95% (w/w/ polyethylene glycol”.  Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor et al. (WO 2014/126931; of record) in view of Gandy et al. (US 2011/0008458), evidenced by Garanina et al. (Blood, 2017, Supplement:4814, 4 pages)
Victor provides a stable platelet-rich-plasma (PRP) compositions which may be used to treat wounds (see [0009]). The PRP of Victor’s composition is to be cryopreserved (lyophilized or freeze-dried) (see [0059] and Example 3) (see instant claim 1). 
Victor suggests that their composition be in the form of a liposome (see [0015, 0119]) (see instant claim 1). It is noted that this type of composition may be applied nasally (see instant claim 15). It is noted that the characterization of the composition as a ‘nasal dosage’ is an intended use. See MPEP 2111.02.
The PRP is to be present in an amount ranging from 1-50% by weight (see [0123]) (see instant claim 2 and 14). See MPEP 2144.05(I). 
Victor teaches that their PRP composition comprises activated platelets which may release active agents such as MIP-1a (chemokine) (see [0118]) (see instant claim 3), VEGF (growth factor) (see [0058]) (see instant claim 4) and IL-1B (cytokine) (see instant claim 5). 
In addition to the liposomal carrier, the composition may comprise a carrier or dispersion medium containing a polyol such as propylene glycol (see [0119]) (see instant claims 8, 12 and 13). Victor’s exemplary formulations all seemingly use water a carrier for the composition. However, as Victor teaches that water and polyols, such as propylene glycol, are interchangeable, one would reasonably expect that a composition comprising propylene glycol in place of water would yield the same benefit as the composition comprising water. For example, Example 2 of Victor employs about 45% water. It is the Examiner’s view that a composition comprising 45% propylene glycol, rather than water, would perform similarly to that of water given the recognized interchangeability (see instant claim 9). See MPEP 2144.06. 
Lipophilic substances are contemplated for use in the PRP composition. [0120] teaches including olive oil and vegetable oil (see instant claim 10). It is noted that olive oil and vegetable oil are instant claimed to be transdermal enhancing actives (see instant claims 17 and 18).
Victor fails to teach the lyophilized plasma as being umbilical cord plasma.
Grady is directed to processes for removing growth factors from platelets. The isolated growth factors, such as FGF, PDGF and TGF-b (see [0021]), may be used in methods of treating wounds (see abstract and [0006]). Grady teaches the source of the growth factors may be sourced from a starting material such as platelet rich plasma (PRP) and umbilical cord fluid (see claims 2 and 29) wherein the “fluid” is defined by Grady as “plasma” (see [0033]). Thus, Grady teaches that growth factors may be isolated from a variety of biological sources including PRP and umbilical cord fluid/plasma. It would have been obvious to modify Victor’s PRP composition to include umbilical cord fluid with a reasonable expectation for success as it was also known to comprise desirable growth factors suitable for accelerating healing of wounds.
As it pertains to the identified chemokines (e.g. eotaxin, IP-10, MCP-1, MIP-1α, MIP-1β and RANTES), growth factors (e.g. VEGF, G-CSF, bFGF, TGF-1β, GDF-11 and PDGF-BB) and cytokines (e.g. IL1-receptor agonist, IL-1β, IL-4, IL-6, IL-7, IL-8, IL-9, IL-10, IL12p70, IL-13, IL17A, GM-CSF, TNFα and IFN-γ) of claim 1, these are all compounds that naturally occur in umbilical cord. Not only does the instant claim state as much, “wherein the lyophilized umbilical cord plasma comprise”, but so does Garanina which is cited as evidence that umbilical cord plasma inherently possesses these compounds. Garanina demonstrates that that umbilical cord plasma naturally includes the chemokines IL-1β, IL-6, IL-7, IL-8, IL-9, IL-10, IL-12 (IL12p70), IL-13, IL-17,  TNF-a, IFN-γ, the growth factors VEGF, G-CSF, FGF, and the chemokines eotaxin, IP-10, MCP-1, MIP-1a, MIP-1b and RANTES. Therefore, the umbilical cord material used by Grady for wound healing composition would naturally include the claimed biological components as set forth by Applicant’s own claim language and as demonstrated by the evidence to Garanina.  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.





Claim 7 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Victor et al. (WO 2014/126931; of record) in view of Gandy et al. (US 2011/0008458), evidenced by Garanina et al. (Blood, 2017, Supplement:4814, 4 pages) as applied to claims 1, 2, 8-10 and 12-15 above, and further in view of Maniyar et al. (WO 2014/027363; of record).
Victor fails to teach that any one of the active chemokine, growth factor or cytokine is present in an amount of about 0.1-1000 pg/g.
Maniyar is directed to a topical growth factor concentrate for treating hair loss (alopecia) comprising an isotonic medium comprising platelet-free plasma (see claim 3) wherein the platelet-free plasma is plasma that has been centrifuged at about 17610 g and then sterile filtered to as to remove the platelet materials (see page 8, lines 4-9). Lyophilization of the blood product is contemplated for use in conjunction with sterile filtering (see column 10, lines 20-22) (see instant claims 1, 16 and 24).  The plasma composition is to be supplemented to include chemokines such as MIP-1a, cytokines like IL-1B and growth factors such as VEGF and HGF (see page 14, lines 5-14) (see instant claim 1). The composition may comprise approximately 800-1200 pg/mL of EGF, 20-80 pg/mL of VEGF, 15-30 pg/mL of FGF, 30,000-40,000 pg/mL if TGF-b and 100,000-200,000 pg/mL of PDGF-AB (see column 4, lines 15-20) (see instant claims 7 and 21). Thus, it would have been obvious to modify Victor such that the concentration of the chemokine, growth factor or cytokine is present in an amount of 800 pg/mL (800 pg/g) or 20-80 pg/g so as to treat the topical condition with a reasonable expectation for success. See MPEP 2143(I)(A). 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary

Claims 16, 19, 20 and 22-27 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Victor et al. (WO 2014/126931; of record) in view of Gandy et al. (US 2011/0008458), evidenced by Garanina et al. (Blood, 2017, Supplement:4814, 4 pages) as applied to claims 1, 2, 8-10 and 12-15 above, and further in view of Achari et al. (US 2002/0161017; of record).
Victor fails to teach their compositions as comprising 1-5% lyophilized umbilical cord plasma comprising at least one chemokine, at least one growth factor, and at least one cytokine; 85-95% polyethylene glycol; and .1-2% by weight gum acacia.
Example 3 of Victor teaches a composition that comprises using about 69% water and 0.4% xanthan gum. As was noted above, Victor teaches that water and polyols, such as propylene glycol, are interchangeable, one would reasonably expect that a composition comprising propylene glycol in place of water would yield the same benefit as the composition comprising water. Accordingly, a composition comprising 69% propylene glycol, rather than water, would perform similarly to that of water given the recognized interchangeability. See MPEP 2144.06. Although 69% is less than the lower bound of the claimed range (i.e. 85%), the amounts are sufficiently close that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05(I). See Also MPEP 2144.05(II) where it states that differences in concentration will not support patentability unless there is evidence indicating such concentrations as critical where the general conditions of a claim are met.  
Achari is directed to nasal compositions that comprise a thickening agent wherein the thickening agent is selected from xanthan and acacia gum (see claim 10) (see instant claims 16 and 24). Thus, it would have been obvious to modify Victor’s Example 3 such that the composition included acacia gum with a reasonable expectation for success in imparting a thickening benefit given that it was known to be interchangeable with xanthan gum. 
Regarding instant claim 22, the mass of plasma in the composition would be within the skill of an ordinary person to identify given that the percent by weight of the plasma in the composition is taught.
Regarding instant claims 24 and 26, Victor teaches that their PRP composition is to be used in methods of treating the skin to remedy a skin defect such as wrinkles and also improve wound healing (see [0009, 0040, 0165]). While Victor does not teach the frequency by which their composition is applied to the skin, one of ordinary skill would be capable of identifying at least once per day as a useful starting point.  As it pertains to the degree of wrinkle mitigation, Victor does not provide such a parameter. However, given the substantially similar method/composition, it would be reasonable to expect, absent evidence otherwise, that Victor’s teaching would impart a similar benefit (see instant claim 27).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.




Claim 21 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Victor et al. (WO 2014/126931; of record) in view of Gandy et al. (US 2011/0008458), evidenced by Garanina et al. (Blood, 2017, Supplement:4814, 4 pages) further in view of Achari et al. (US 2002/0161017; of record) as applied to claims 16, 19, 20 and 22-27 above, and further in view of Maniyar et al. (WO 2014/027363; of record).
Victor and Achari fail to teach that any one of the active chemokine, growth factor or cytokine is present in an amount of about 0.1-1000 pg/g.
Maniyar is directed to a topical growth factor concentrate for treating hair loss (alopecia) comprising an isotonic medium comprising platelet-free plasma (see claim 3) wherein the platelet-free plasma is plasma that has been centrifuged at about 17610 g and then sterile filtered to as to remove the platelet materials (see page 8, lines 4-9). Lyophilization of the blood product is contemplated for use in conjunction with sterile filtering (see column 10, lines 20-22) (see instant claims 1, 16 and 24).  The plasma composition is to be supplemented to include chemokines such as MIP-1a, cytokines like IL-1B and growth factors such as VEGF and HGF (see page 14, lines 5-14) (see instant claim 1). The composition may comprise approximately 800-1200 pg/mL of EGF, 20-80 pg/mL of VEGF, 15-30 pg/mL of FGF, 30,000-40,000 pg/mL if TGF-b and 100,000-200,000 pg/mL of PDGF-AB (see column 4, lines 15-20) (see instant claims 7 and 21). Thus, it would have been obvious to modify Victor such that the concentration of the chemokine, growth factor or cytokine is present in an amount of 800 pg/mL (800 pg/g) or 20-80 pg/g so as to treat the topical condition with a reasonable expectation for success. See MPEP 2143(I)(A). 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11083687 evidenced by Garanina et al. (Blood, 2017, Supplement:4814, 4 pages). Although the conflicting claims at issue are not identical, they are not patentably distinct from each other because the cited claims in all applications are drawn to a skin care formulation for transdermal administration of a component of a blood product, the formulation comprising: a blood product selected from plasma, serum, conditioned plasma and combinations thereof; a transdermal carrier; and a liposomal base; wherein at least a portion of the blood product and transdermal carrier is contained within liposomes of the liposomal base; and wherein the liposomal base is a mixture of about 60-80% wt/wt water, glycerin, 02-15 alkyl benzoate, glyceryl stearate, dimethicone, cetearyl alcohol, cetearyl glucoside, polyacrylamide, cetyl alcohol, magnesium aluminum silicate, xanthan gum, aloe vera, tocopheryl acetate, prunus amygadalus amara kernel oil, Vitis vinifera seed extract, Triticum vulgare germ oil, retinyl palmitate, ascorbyl palmitate, tetrasodium EDTA, phenoxyethanol, and sodium hydroxymethylglycinate. The scope of the claims in the cited applications are overlapping and the differences are considered to be obvious over each other.  For example, the major difference between the two applications is that the reference patent does not teach the plasma as being sourced from umbilical cord and fails to teach umbilical cord plasma as possessing chemokines (e.g. eotaxin, IP-10, MCP-1, MIP-1α, MIP-1β and RANTES), growth factors (e.g. VEGF, G-CSF, bFGF, TGF-1β, GDF-11 and PDGF-BB) and cytokines (e.g. IL1-receptor agonist, IL-1β, IL-4, IL-6, IL-7, IL-8, IL-9, IL-10, IL12p70, IL-13, IL17A, GM-CSF, TNFα and IFN-γ) of claim 1. However, these are all compounds that naturally occur in umbilical cord. Not only does the instant claim state as much, “wherein the lyophilized umbilical cord plasma comprise”, but so does Garanina which shows that umbilical cord plasma inherently possesses these compounds. Garanina demonstrates that that umbilical cord plasma naturally includes the chemokines IL-1β, IL-6, IL-7, IL-8, IL-9, IL-10, IL-12 (IL12p70), IL-13, IL-17,  TNF-a, IFN-γ, the growth factors VEGF, G-CSF, FGF, and the chemokines eotaxin, IP-10, MCP-1, MIP-1a, MIP-1b and RANTES. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611